ORDER
IT IS ORDERED that the judgment of this Court entered on March 15, 1985, 470 So.2d 1330, affirming the judgment of the Court of Criminal Appeals is set aside.
IT IS FURTHER ORDERED, pursuant to the mandate of the Supreme Court of the United States, — U.S. -, 106 S.Ct. 376, 88 L.Ed.2d 330, that this cause is remanded to the Court of Criminal Appeals for further consideration in light of Ake v. Oklahoma, 470 U.S. 68, 105 S.Ct. 1087, 84 L.Ed.2d 53 (1985).
TORBERT, C.J., and MADDOX, FAULKNER, JONES, ALMON, SHORES, BEATTY, ADAMS and HOUSTON, JJ., concur.